Lumpkin, J.
This being a money rule against a bailiff of a county court, upon the trial of which no evidence was introduced, and nothing was adjudicated except that his answer was insufficient to discharge him, he could not by an appeal to the superior court review a judgment of the county court making the rule absolute. The only question being whether or not the officer was in contempt of the court for a failure to perform his duty, and this being, under the facts set forth in his answer, entirely a question of law, there was no issue for a jury to try, and consequently the proper remedy was by certiorari.

Judgment affirmed.

Fort & Watson and L. J. Blalock, for plaintiff in error.